Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statement (IDS) submitted on 01/07/2019 has been entered and fully considered by the examiner.

Election/Restrictions
Claims 1-12 and 21 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2021. However, upon further review, the requirements for restriction were withdrawn and all the claims have been analyzed and considered for this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 6 and 18 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, and 11-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelsen et al. (US Pub. No. 2010/0036244) hereinafter “Angelsen” in view of Fisher et al. (“Volumetric elasticity imaging with a 2D CMUT array”, ultrasound in Medicine and Biology, Vol. 36, No. 6, 2010) hereinafter “Fisher”.
Regarding claim 1, Angelson discloses  a method for ultrasound elastography [see abstract of Angelsen], comprising: emitting at least one non-focused wave to a target; [see FIG. 3a and [0108]] obtaining at least two Radio Frequency (RF) signals from the non-focused wave;[see [0080] and claim 1] beamforming 3D volumes from the RFs; [see [0013] and [0290] and claim 73] calculating at least two 3D displacements by comparing each 3D volume to a reference volume; and [see [0298] of Angelsen] 
Angelsen does not specifically discloses integrating the 3D displacements to create a 3D cumulative axial strain volume. 
[see abstract of Fisher] discloses integrating the 3D displacements to create a 3D cumulative axial strain volume.[see page 983, section under Data Analysis and Processing and Equation 2 showing a discrete integration of the displacement in 3D volume] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and integrate the 3D displacements to create a 3D cumulative axial strain volume according to the teachings of Fisher in order to visualize the 3d strain in a volume.
Regarding claim 3 and 16, Angelsen discloses that each of the 2D matrix array is configured to emit a non-focused wave [see [0058] of Angelsen]
Angelsen as modified by Fisher does not however, expressly disclose that the emitted wave is at rate of 100 waves per second.  
However, it would have been obvious to one of ordinary skill level in the art at the time of the filing of the invention to change the rate of the emission of the non focused wave to 100 waves per second as it has been held that discovering optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 4, Angelsen does not expressly disclose providing a compression on the target.
Fisher further discloses that the method further comprises providing a compression on the target prior to the emitting.[see page 980, right column, second full paragraph and FIG. 1]

Regarding claim 5, Angelsen does not expressly disclose a compression.
Fisher further discloses that the compression comprises a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe [see page 980, right column, second full paragraph and FIG. 1]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further and make the compression comprises a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe according to the teachings of Fisher in order to provide a more controlled strain on the object.
Regarding claim 6, Angelsen further discloses that the RF is recorded at a frequency of from about 2.5 MHz to about 10 MHz. [see [0112] of Angelsen; the frequency is between 1 and 10 MHZ which is about the cited range]
Regarding claim 7, Angelsen further discloses that beamforming comprises performing a delay-and sum beamforming. [see [0021]-[0026] of Angelsen]
Regarding claim 8, Angelsen further discloses that the 3D displacement comprises an axial, a lateral, and/or an elevational direction.[see [109]-[110] of Angelsen]
claim 9, Angelsen does not expressly disclose that the 3D displacement is configured to be calculated between two successive volumes.
Fisher further discloses that the 3D displacement is configured to be calculated between two successive volumes. [see FIG. 4, and page 983, right column, section under “Data analysis and processing”]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further make the 3D displacement configured to be calculated between two successive volumes according to the teachings of Fisher in order to calculate the displacement in the volume of interest. 
Regarding claim 11, Angelsen does not expressly disclose use of the method to detect and treat breast cancer.
Fisher further discloses that the method is configured to detect and treat a breast cancer.[see page 978, left column, first paragraph]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further and make it configured to detect and treat a breast cancer according to the teachings of Fisher in order to apply the method to detect breast cancer.
Regarding claim 12, Angelsen discloses that the method is configured to monitor a myocardial function.[see [0058] of Angelsen]
Regarding claim 13, Angelsen discloses a system for ultrasound elastography [see abstract of Angelsen; elastic wave ultrasonic imaging], comprising: a 2D matrix array probe comprising an ultrasound transducer configured to emit at least one non-focused wave on a target [the HF 301 and LF 302 transducer arrays; FIG. 3 and [0108]] ; a signal processor [signal processor of Angelsen; see claim 78], coupled to said probe, configured to: obtain at least two Radio Frequency (RF) signals from the non-focused wave [see [0080] and claim 1]; beamform 3D volumes from the RF; [see [0013] and [0290] and claim 73] calculate at least two 3D displacement by comparing each 3D volume to a reference volume [see [0298] of Angelsen]; 
Angelsen does not specifically discloses integrating the 3D displacements to create a 3D cumulative axial strain volume. 
Fisher, directed toward integration of displacements to create a 3D strain volume [see abstract of Fisher] discloses integrating the 3D displacements to create a 3D cumulative axial strain volume.[see page 983, section under Data Analysis and Processing and Equation 2 showing a discrete integration of the displacement in 3D volume] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and integrate the 3D displacements to create a 3D cumulative axial strain volume according to the teachings of Fisher in order to visualize the 3d strain in a volume.
Regarding claim 14, Angelsen further discloses that the 2D matrix array probe comprises a plurality of elements [see [0289]; transducer is a 2D array]
Regarding claim 15, Angelsen further discloses that the 2D matrix array probe comprises 256 elements (16x16) or 1024 elements (32x32).  [see [0290] discloses the number of array to be 3000-30,000 elements and the sub-aperture group of 100-1000]
claims 2 and 17, Angelsen further discloses that the non-focused wave includes a plane wave.  [see [0082] of Angelesen]
Regarding claim 18, Angelsen further discloses that the ultrasound system has a central frequency of about 2.5 MHz.  [see [0134] of Angelesen]
Regarding claim 19, Angelsen further discloses that the 2D matrix array probe is programmable.  [see [0291] of Angelsen]
Regarding claim 20, Angelsen further discloses that the 2D matrix probe is configured to receive at least two Radio Frequency (RF) signals from the non-focused wave and transmit the RF signals to the signal processor. [see [0013] and [0080] of Angelsen]  
Regarding claim 22, Angelsen further discloses that the system includes a 2:1 or 4:1 multiplexer [see [0158] of Angelsen]
Regarding claim 23, Angelsen further discloses that the system is configured to perform a diverging imaging sequence and/or a focused wave imaging sequence.[see [0014] and [0052]-[0053] of Angelsen]  
Regarding claim 24, Angelsen further discloses that the signal processor is further configured to generate a heart model for an electromechanical simulation and an ultrasound simulation based on the series of image frames and the RF signals corresponding to a location in a target heart. [see [0072] of Angelsen] 

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angelsen et al. (US Pub. No. 2010/0036244) hereinafter “Angelsen” in view of Fisher et al. (“Volumetric elasticity imaging with a 2D CMUT array”, ultrasound in Medicine and Biology, Vol. 36, No. 6, 2010) hereinafter “Fisher” as applied to claim 1 above, and further in view of Konofagou et al. (“Precision estimation and imaging of normal and shear components of the 3D strain tensor in elastography”, Phys. Med. Biol. 45 (2000), 1553-1563) hereinafter “Konofagou”.
Regarding claim 10, Angelsen in view of Fisher discloses the method.
Angelson in view of the fisher does not disclose determining a lagrangian strain tensor.
Konofaou, directed towards strain imaging in 3D [see abstract of Konofagou] discloses that the method further comprises determining a Lagrangian strain tensor.[see page 1554; last two paragraphs of the page and equation 1 and 2]
	It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen in view of Fisher further and determine a Lagrangian strain tensor according to the teachings of Konofagou in order to provide 3d strain information about the tissue.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793 



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793